Case 18-40602-thf        Doc 32     Filed 12/11/18     Entered 12/11/18 15:44:38         Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 OWENSBORO DIVISION

In Re:                                                         Case No. 18-40602

         Debra K. Walker                                       Chapter 13

         Debtor.                                               Judge Thomas H. Fulton

   ORDER SUSTAINING MOTION FOR RELIEF FROM AUTOMATIC STAY
AND CO-DEBTOR STAY OF PROPERTY KNOWN AS A 2005 GMC CANYON - VIN
                       1GTDT136758213552

         For good cause shown, GFC Lending, LLC’s (“Movant”) Motion for Relief from Stay

and Co-Debtor stay is hereby granted.

         The Court finds that the Movant filed a motion that requested Relief from Stay as it

relates to the property described as a 2005 GMC CANYON - VIN 1GTDT136758213552 (the

“Property).

         The Court further finds that the Trustee has not filed a written objection to the taking of

the proposed action.

         The Court further finds that the Debtor and non-filing Co-Debtor, Donna Crick have not

filed a timely written objection to the taking of the proposed action.

         Therefore, pursuant to 11 U.S.C. §362 and §1301, it is ORDEREED that the stay issued

in this action be terminated with respect to the Movant, its successors and assigns and the co-

debtor stay with regard to Donna Crick is terminated as well.

         The Movant is hereby permitted to take any and all actions necessary to accelerate the

balance due on the obligation, to foreclose its lien interest, to sell the Property in accordance with

state law, to apply the net proceeds to this obligation, and to otherwise exercise its contractual

and state law rights as to the Property.
Case 18-40602-thf      Doc 32     Filed 12/11/18     Entered 12/11/18 15:44:38       Page 2 of 3



       The stay shall remain terminated in the event the Debtor converts to a different chapter

until the Bankruptcy Code.

       This is a final and appealable order.

       IT IS SO ORDERED.


Submitted by:
__/s/ D. Anthony Sottile________                Dated: December 11, 2018
D. Anthony Sottile (92251)
Jon Lieberman (86802)
Sottile & Barile, Attorneys at Law
P.O. Box 476
Loveland, OH 45140
Phone: 513.444.4100
bankruptcy@sottileandbarile.com
Case 18-40602-thf       Doc 32   Filed 12/11/18   Entered 12/11/18 15:44:38   Page 3 of 3



Copies to:

Mark R. Little
44 Union Street
Madisonville, KY 42431
mark@littlelawky.com
Attorney for Debtor

William W Lawrence
310 Republic Plaza
200 S. Seventh St
Louisville, KY 40202
ECF@louchapter13.com
Chapter 13 Trustee

Charles R. Merrill
Asst. U.S. Trustee
601 West Broadway #512
Louisville, KY 40202
ustpregion08.lo.ecf@usdoj.gov

Debra K. Walker
85 Russ Hill Road
Nortonville, KY 42442
Debtor

Donna Crick
80 Russ Hill Road
Nortonville, KY 42442
Non-filing, Co-debtor
